Citation Nr: 1631262	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected depressive disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1977 to February 1981, October 1981 to February 1996.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, the occupational and social impairment from the Veteran's major depressive more nearly approximated deficiencies in most areas, but did not approximate total social impairment.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected DD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for service-connected depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9432 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded a VA examination in 2012.  The Board finds that the examination is adequate, as it was predicated on an examination and fully addressed the rating criteria that are relevant to rating the disability in this case.  The examination also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Furthermore, a private physician submitted a Disability Benefits Questionnaire (DBQ) on behalf of the Veteran in November 2014.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Additionally, the Veteran submitted new evidence in support of his claim in December 2014, after the issuance of the most recent supplemental statement of the case.  The Veteran, however, also submitted a waiver of RO consideration.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The "such symptoms as" language in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (prior to 2015).  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  VA implemented DSM-V, effective August 4, 2014; however, VA has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since this appeal was certified to the Board in September 2014, DSM-V is the governing directive. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  In any event, they are just one of many factors considered when determining a rating.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating

The Veteran asserts that the symptoms warrant a higher rating than currently assigned.

At an August 2012 VA examination, the Veteran reported that he was taking Paxil for his depression.  He reported experiencing "swells" or lows.  He reported that on some days he did not feel bad but on other days he had little motivation and did not want to do anything.  The Veteran reported variable sleep duration and energy levels.  He also reported a panic like feeling about 6 weeks prior.  The Veteran reported that he lived alone in a Housing and Urban Development (HUD) voucher apartment.  He reported having two sons and three grandchildren who he visited once a week or once every two weeks.  The Veteran reported that he had been unemployed for five years at the time of examination, indicating that he was previously fired due to a misunderstanding.  The Veteran reported that he felt that he could work a couple of days a week but not five days a week.  

Upon mental status examination, the examiner noted symptoms of depressed mood and anxiety and found that there were no other symptoms attributable to mental disorders.  The diagnosis was depressive disorder, not otherwise specified (NOS).  The examiner noted the Veteran showed no signs of cognitive problems on the Mini-Mental State Exam.  The examiner concluded that the Veteran's depressive disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF of 65, which reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

A review of the Veteran's treatment records during the relevant period on appeal show that his depression remained constant but tended to fluctuate in severity from 2011 to 2013.  The Veteran reported that he experienced mild paranoia in April 2012.  In July 2012, the Veteran reported feeling lonely and that he had issues with his family.  In September 2012, the Veteran was noted to isolate socially.  The Veteran was diagnosed with panic disorder in October 2012.  In December 2012, the Veteran reported experiencing issues with gambling and was diagnosed with alcoholism and unspecified personality disorder.  

In a November 2014 mental disorders DBQ report, the Veteran reported ongoing difficulty with his symptom pattern and that he can no longer enjoy the simplest of activities.  He was socially isolated and withdrawn, and denied being in a significant relationship.  He reported that he has been married and divorced once and has two adult children.  The Veteran reported that he keeps his struggles to himself and calls the VA crisis line for emotional support.  He reported living alone and remarked that his personal hygiene is not as good as it used to be, showering two to three days a week.  The Veteran reported suicidal ideation but stated that his medication helps him not to dwell on making a plan.  The Veteran reported experiencing auditory hallucinations.  The Veteran also reported self-medicating with alcohol three to four times a week.  

Upon mental status examination, the Veteran had a depressed mood and his affect was restricted.  He was vague in his responses, was irritable, and seemed rather despondent and cautious when speaking with the examiner.  The Veteran's speech flow was delayed, his fund of knowledge appeared to be below average, and he complained of increased issues with his short-term memory, specifically regarding his struggles to remember basic information.  The Veteran was noted to experience the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Additionally, the examiner completed a survey on the Veteran's "ability to do work-related activities" based on his service-connected mental impairment.  Specifically, the examiner found that the Veteran would miss three days or more of work per month due to mental problems; would need to leave early three days or more from the workplace because of mental problems; would have trouble concentrating and would not be able to stay focused to complete simple repetitive tasks more than three days per month for at least 7 hours of an eight hour workday; and would respond in an angry manner, but would not actually become violent, more than once per month.

After examination and review of the claims file, the examiner diagnosed major depressive disorder, recurrent, severe with psychotic features and assigned a GAF of 50, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The examiner also specifically noted that the severity of the Veteran's symptoms relates back to his claim date in March 2012.  The examiner opined that due to the Veteran's major depressive disorder, the Veteran has occupational and social impairment with deficiencies in most areas and that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity.  

In a letter submitted in December 2014, the Veteran's son, JF, addressed the severity of the Veteran's depression.  JF stated that the Veteran's depression was daily and he drank to make himself feel better.  JF also reported that when the Veteran is depressed de doesn't do anything, to include taking care of himself or his home and that he just sits and stares at walls.  The Veteran's son also indicated that when the Veteran is depressed or drinking he is high strung, and will drink to relax.  The Veteran isolated himself and JF didn't think he would function in a work environment as he would miss many days.  

In a December 2014 letter, the Veteran's longtime friend, GL, reported in his statement that he knew the Veteran since they were both 7 years old.  GL indicated that he spoke with the Veteran every other day but reported that the Veteran would sometimes not answer the phone and become a recluse.  GL stated that during these episodes, the Veteran would not cook, would not go grocery shopping, and would stare at the wall for five days.  GL reported the Veteran experienced problems with depression every week and would drink in an attempt to self-medicate.  GL also indicated that the Veteran becomes very confrontational and argumentative, and was unlikely able to hold a job and would have issues with authority figures.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected DD more nearly approximates the criteria for a higher rating of 70 percent, but not higher, for the entire period on appeal.  38 C.F.R. § 4.7 (2015).  The evidence of record shows that the Veteran's depressive disorder results in occupational and social impairment with deficiencies in most areas.  Although the August 2012 VA examination only indicated mild or transient symptoms, various lay statements from the Veteran and evidence from his VA treatment records indicate that his depression fluctuates in severity, which has consistently resulted in periods of severe symptomatology.  During these periods, the Veteran would become a recluse, would not care for himself or his home, and would sit on the couch and stare at the walls for multiple days.  Additionally, as noted above, in the November 2014 mental disorders DBQ, the examiner specifically noted that the severity of the Veteran's major depressive disorder symptoms relates back to the date of claim in March 2012.  The November 2014 examiner noted the Veteran's depressive disorder was manifested primarily by depression, social isolation, restricted social functioning, difficulty establishing and maintaining effective relationships, neglect of personal appearance and hygiene, some suicidal thoughts, sleep impairment, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, auditory hallucinations, and impaired impulse control (such as unprovoked irritability with periods of violence).  Considering the approximate balance of positive and negative evidence as to a higher rating of 70 percent, the Board resolves reasonable doubt in the claimant's favor and finds that the symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, for the entire period on appeal. 

Consideration has been given to assigning a higher rating.  However, the evidence of record does not more nearly approximate, even in times of severe symptoms, total social impairment.  The Veteran continues to maintain social relationships, albeit strained, with his son, grandchildren, and at least one friend.  In terms of symptoms either listed in the diagnostic code or symptoms of "similar severity, frequency or duration," the Veteran's symptoms do not rise to that level.  See Vazquez-Claudio, 713 F.3d at 118.  The record does not show obsessional or ritualistic activities that interfered with his daily activities.  Although the Veteran has experienced suicidal ideations and some impairment in impulse control, he has not been noted to be a persistent danger to himself or others.  The record also does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Likewise, although there is some intermittent inability to perform the activities of daily living, like self-hygiene, there was no disorientation to time and place, or memory loss so severe that there is loss of names of close relatives, own occupation, or own name.  On balance, the Veteran's symptoms more nearly approximate a 70, not 100, percent evaluation.  The Veteran's GAF scores support this finding, as they reflect mild to serious symptoms.  These scores, however, do not support a finding of 100 percent evaluation.

Extra-Schedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the record shows that the manifestations of the disability are contemplated by the schedular criteria for the entire period on appeal.  This is because the criteria expressly contemplate all psychiatric symptoms that impact either social or occupational functioning.   As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

In light of the present grant of a 70 percent rating for the service-connected DD, the Veteran now meets the percentage criteria for consideration for a TDIU pursuant to 38 C.F.R. § 4.16(a) (2015).  Accordingly, the pertinent question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of that service-connected disability.  The Veteran earned a GED, a cooking certificate from Augustine Technical Institute, and an Associate's Degree from City University of Spokane.  The Veteran's longest employment was the Navy for eighteen years.  Following the Navy, he worked in retail, including food and beverage establishments.  He last worked in a package store for eight years until 2005 when he was terminated.  The Veteran has remained unemployed since then.  

In addition to submitting the above mentioned lay statements and November 2014 mental disorders DBQ in December 2014, the Veteran also submitted a private vocational services report, dated November 8, 2014.  The report reflects that the evaluator reviewed the claims file.  The evaluator found the Veteran's mental activity involved in sustaining work to be extremely limiting.  The examiner found, based on various studies and research conducted on employment sustainability, that although the Veteran would have periods of productivity, he would not be able to meet employer demands for attendance, reliability or production expectations.  The examiner ultimately opined that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connect depressive disorder.

In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to his service-connected disability for the entirety of the appeal period.  This finding is based on the recent November 2014 private vocational services evaluation which provided a comprehensive discussion of assertions made by the Veteran's friends and son, work history, and impact of his service-connected disability on his employability in detail.  The Board finds that the November 2014 private vocational opinion that the Veteran was unemployable due to his service-connected disability, in conjunction with the November 2014 mental disorders DBQ, are sufficient to show that he has been precluded from obtaining and maintaining substantially gainful employment.  Thus, despite the unfavorable conclusion of the August 2012 VA examiner, the Board finds that the overall evidence as to employability for the entirety of the appeal period is at least in equipoise; especially in light of the findings in the November 2014 private vocational opinion and November 2014 VA examination.

As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected disability for the entirety of the appeal period, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 70 percent, but not higher, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


